DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark regarding 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is eligible under 35 U.S.C. 101 because it is limited to one of the embodiments which fall within a statutory category.
Claim 16 recites "At least one computer-readable storage medium storing instructions that, based on being executed by a processor, control a user equipment..."
In specification, paragraphs [0048, 0056, 0059, and 0161], recite, as follows:
[0048] The UE 110 may include a Transmission (Tx) data processor 165, a symbol modulator 170, a transmitter 175, a transmitting and receiving antenna 135, a processor 155, a memory 160, a receiver 140, a symbol demodulator 155, and a Reception (Rx) data processor 150. Although FIG. 1 shows that the BS 105 uses one transmitting and receiving antenna 130 and the UE 110 uses one transmitting and receiving antenna 135, each of the BS 105 and the UE 110 may include a plurality of antennas. Therefore, each of the BS 105 and the UE 110 according to the present disclosure can support the Multi-Input Multi-Output (MIMO) system. In addition, the BS 105 according to the present disclosure can also support both of the Single User-MIMO (SU-MIMO) system and the Multi-User-MIMO (MU-MIMO) system.
[0056] The processor 155 of the UE 110 controls operations (e.g., control, adjustment, management, etc.) of the UE 110, and the processor 180 of the BS 105 controls operations (e.g., control, adjustment, management, etc.) of the BS 105. The processors 155 and 180 may be connected to the memory units 160 and 185 configured to store program codes and data, respectively. Specifically, the memory units 160 and 185, which are connected to the processors 155 and 180, respectively, store operating systems, applications, and general files.
[0059] Meanwhile, when the embodiments of the present disclosure are implemented using firmware or software, the firmware or software may be configured to include modules, procedures, and/or functions for performing the above-explained functions or operations of the present disclosure. In addition, the firmware or software configured to implement the present Alternatively, the firmware or software may be saved in the memories 160 and 185 and then driven by the processors 155 and 180.

[0161] When implemented by firmware or software, a method according to embodiments of the present invention may be embodied as an apparatus, a procedure, or a function that performs the functions or operations described above. Software code may be stored in a memory unit and executed by a processor. The memory unit is located at the interior or exterior of the processor and may transmit and receive data to and from the processor via various known means.


Thus, the Applicant has provided antecedent basis for the claim terminology "computer-readable storage medium". The Applicant has provided intrinsic evidence of embodiment for the terminology “computer-readable storage medium” as a “memory” (e.g. non-transitory computer readable storage medium). Therefore, the claim terminology “computer-readable storage medium” is only covered the statutory computer readable storage medium.
Therefore, Claim 16 is eligible for patent protection, since they are limited to an embodiment which fall within a statutory category.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 03/18/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-5, 7-8, 10 and 12-15 have been fully considered and are persuasive in view of the amendment filed on 03/18/2021.  The 35 U.S.C. 103 rejections of claims 1-5, 7-8, 10 and 12-15 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 03/18/2021, with respect to the claim objections of claims 6, 9 and 11 have been fully considered and are persuasive in view of the amendment filed on 03/18/2021.  The claim objections of claims 6, 9 and 11 have been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 7-16 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0323920 A1 discloses transmitting NACK for indicating transmission status of code word and correcting deep fading problem (Fig. 6 and paragraph [52]).
US 2020/0228292 A1 discloses transmitting NACK when failing to receive data due to deep fading (Fig. 5 and paragraph [52]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 27, 2021